DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are pending in this application and examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/19 has been considered by the examiner.

Trademarks
The use of the term “Matrigel” which is a trade name or a mark used in commerce, has been noted in this application (for example, specification page 2, line 23 and page 7, line 11). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Other instances may occur.  Applicant’s correction of the improper usage is requested.  For example, matrigel is cited as discussed without proper trademark designation, i.e, MATRIGEL®.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2, 8, 9, 17, 20 and 21 and claims dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claims 2 and 17 recite the trademark/tradename MammoCult™ medium.
Claims 8 and 20 recite the trademark/tradename Matrigel (MATRIGEL®).
Claims 9 and 21 recite the trademark/tradename EpiCult-B ™ medium.

Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify MammoCult™ medium, Matrigel (MATRIGEL®) and EpiCult-B ™ medium within the claims. Correction is required.

Claim 18 recites the term “CK1.”  A computer word search of the specification does not reveal the term “CK1” and for purposes of this Office Action, it is assumed CK18 was intended.  However, other markers are noted such as CK14. It is indefinite because whether the marker is CK1, CK14 or CK18 is not certain and it is not certain what applicants intended.  Clarification is requested. 
Regarding claim 6, is rejected for lacking antecedent basis.  Claim 6 recites “wherein culturing in the presence of pTHrP is for…”. Claim 6 depends from claim 1 and claim 1 does not recite “culturing in the presence of.”  Claim 6 therefore lacks antecedent basis with claim 1. Lack of antecedent basis makes the claim indefinite because it is not clear if “the culturing” as recited in claim 6 refers to the “culturing induced pluripotent stem cells”… or the “culturing in a differentiation medium.” 
 Claim 6 recites the word “culturing” twice.  Claim 6 depends from claim 1.   It is not clear whether a) the two culturing steps of claim 6 would be included in the first culturing of claim 1, before the EBs are differentiated or b) if culturing in the presence of pTHrP is meant to be included in the first “culturing” and the culturing in presence of hydrocortisone, insulin, FGF10 and/or HGF is meant to be included in the second culturing in differentiation medium.  For purposes of this Office Action, interpretation (b) is used. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims are 1, 3-8, 10-16, 18-20, 22- 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for culturing iPSCs in MammoCult™ medium and EBs in Epicult-B™ medium and obtaining mammary cells comprising breast cells, luminal cells and basal cells, does not reasonably provide enablement for culture of iPSCs in any medium or culture of EBs in any medium and obtaining mammary cells comprising breast cells, luminal cells and basal cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  

Claim 1 recites:
 A method of generating mammary cells, comprising: 
culturing induced pluripotent stem cells in a culture medium for about 8-12 days to generate embryoid bodies (EBs); and 
differentiating the EBs into mammary cells by culturing in a differentiation medium for about 28-32 days.
Claim 16 recites: 
 A method of generating mammary cell organoids, comprising: culturing induced pluripotent stem cells (PSCs) in a culture medium for about 8-12 days to generate embryoid bodies (EBs); and 
differentiating the EBs into mammary cell organoids by culturing in a differentiation medium comprising one or more substrates for about 28-32 days.



(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

A.	The breadth of the claims:  the claims are very broad and directed to culture and differentiation of iPSCS and EBs in any culture media to obtain mammary cells such as breast cells, luminal cells and basal cells.

B.	The nature of the invention:  the nature of the invention is unpredictable.  The expression of surface markers indicating development of EBs, breast cells, luminal cells and basal cells depends on a variety of factors such as culture conditions, the an essential step” (page 1, right column, top paragraph) (emphasis added) because formation of EBs from iPSCS preferentially induces neural ectoderm from iPSCs and embryonic stem cells and that the “default” differentiation of iPSCS is the neural lineage.

C.	The state of the art:  the prior art document Palecek discloses [0024] differentiating EBs and pluripotent cells into p63+ cells by providing a medium having a retinoid and optionally a BMP during differentiation. Palecek discloses [0024] the p63-positive cells can then become K14+ (CK14) when cultured on an adherent surface in a medium lacking the retinoid and optional BMP.   Hassiotou discloses [0070]  myoepithelial cells are CK14+, luminal cells were CK18+ (week three of culture) [0116] and that luminal cells synthesized several milk proteins such as alpha-lactalbumin at week 3 and that mammary stem cells as well as differentiated cells and mammary cell spheroids (the claimed organoids) [0093] were cultured in MammoCult™ media.  Thus, the prior art discloses utilization of particular culture media comprising particular growth factors/hormones and components to induce cells to differentiate into cells having particular markers indicative of developmental stages.

D.	The level of one of ordinary skill in the art:  one of ordinary skill in the art is usually a medical doctor or a Ph.D.

E.	The level of unpredictability in the art: the level of unpredictability is high.  Qu discloses the molecular biology of early human mammary gland development is poorly understood (page 205, right column, second paragraph). Qu discloses that EBs which attached to MATRIGEL® plates in the absence of culture in MammoCult™ medium had cells which mostly expressed neural cell markers (TUJ1) and very few cells expressing CK18  markers (indicative of the ability to further differentiate to cells of the mammary lineage).  Qu discloses that mEBS (EBs cultured in MammoCult™ medium) showed inhibition of neural lineage commitment at 5 days and 10 days and that the findings suggested that 10-day mEBS had greater differentiation potential for further mammary gland lineage commitment (page 209, right column, top paragraph).   Qu discloses 
  

F,G.	The amount of direction provided by the inventor and working examples: the inventors have failed to provide guidance disclosing how to obtain mammary cells from iPSCs cultured in non-MammoCult™ media and how to obtain differentiation of EBs in non-Epicult-B™ media wherein the EBs and mammary cells express markers indicative of differentiation into luminal cells, basal cells and breast cells.

H.	The quantity of experimentation needed:  due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for culture of iPSCs in any medium or culture of EBs in any medium and obtaining mammary cells (breast, luminal and basal) therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3, 4, 7, 8, 13, 14, 16, 18, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek et al (US 2009/0075374) in view of Lewis et al (WO 2016/141137) (Lewis).  Simeone et al (“The OTX family,” Current Opinion in Genetics & Development2002, 12:409–415) is provided to show that the OTX family of markers is indicative of the developing brain. 
Palecek discloses [0024] differentiating EBs and pluripotent cells (the claimed induced pluripotent stem cells, [0025], [0026], and [0028]) into p63+ cells (the claimed embryoid bodies) by providing a medium having a retinoid and optionally a BMP during differentiation. Palecek discloses [0024] the p63-positive cells can then become K14+ (CK14) when cultured on an adherent surface in a medium lacking the retinoid and optional BMP. 
Palecek therefore discloses a method of generation mammary cells comprising culturing iPSCs in a culture medium to generate embryoid bodies, and differentiating the EBs into mammary cells by culture in a differentiation medium (claim 1, part 1).  

Palecek differs from the claims in that the document fails to disclose culturing iPSCs in culture medium for about 8-12 days to generate embryoid bodies (EBs).  However, Lewis cures the deficiency. 
Lewis discloses generating embryoid bodies from iPSCs [00222], that iPSCs had formed embryoid bodies after 1 day [00224], they were further cultured for 2 days further in AW medium without ROCK inhibitor, and cultured for 5 days in NIM medium, for a total culture period of 8 days.  Lewis therefore discloses the claimed EBs were formed in culture over an 8 day period, a period overlapping the claimed range of between 8 and 12 days
Palecek and Lewis render obvious claim 1. 
Regarding claim 3, Palecek discloses [0003], [0005] methods of generation of epithelial cell precursors (the claimed EBs) expressing markers p63 and CK18. 

Palecek discloses [0037] the cells can be cultured on an adherent substrate (claim 7) and that the substrate can be a collagen and MATRIGEL® substrate (claim 8) alone and in various combinations.  
Regarding claim 16, Lewis discloses [0026] a culture system used to develop embryoid bodies or organoids from iPSCs [0008] and that the organoid can be an epithelial organoid [0008].  It would have been obvious to one of ordinary skill to modify the method of Palecek by culturing embryoid bodies to obtain organoids in view of the teachings of Lewis that organoids are useful for studies of tissue developments and disease, as well as transplantation [0006].  Further, it would have been obvious to one of ordinary skill to culture the organoids in differentiation media for the length of necessary to obtain sufficient organoids of a sufficient size for further scientific investigation such as use in models of human development and disease as taught by Lewis [0005].  
Regarding claims 16, 20, Lewis discloses [0037] a suitable 3D matrix (the claimed substrate) can be a collagen and/or MATRIGEL® substrate (claim 20) and that the matrix can be a multisubstrate matrix [00121] (the claimed “one or more substrates”).
Regarding claim 26, Lewis discloses generating embryoid bodies from iPSCs [00222], that iPSCs had formed embryoid bodies after 1 day [00224], they were further cultured for 2 days further in AW medium without ROCK inhibitor, and cultured for 5 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

2.	Claims 2, 10-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26 above and further in view of Hassiotou et al (US 20150023928) (Hassiotou).  
The teachings of Palecek and Lewis above are incorporated herein in their entirety.  Palecek and Lewis differ from the claims in that the documents fail to disclose culture in MammoCult™ media.  However, Hassiotou cures the deficiency. 
Hassiotou discloses culture of mammary stem cells as well as differentiated cells and mammary cell spheroids (the claimed organoids) [0093] in MammoCult™ media [0093] (claims 2, 17).  It would have been obvious to one of ordinary skill to substitute MammoCult™ media for the Palecek/Lewis culture media in view of the teachings of Hassiotou that MammoCult™ medium is useful for mammary cell culture and differentiation.
Hassiotou discloses the breast stem cell can be pluripotent stem cell [0041]. Hassiotou discloses that the breast stem cell can be differentiated to be a luminal cell [0044].  Hassiotou discloses growing breast stem cells and discloses the differentiation 
Hassiotou discloses [0070]  myoepithelial cells are CK14+, luminal cells were CK18+ (week three of culture) [0116] (claim 12) and that luminal cells synthesized several milk proteins such as alpha-lactalbumin at week 3 (claim 11), thereby disclosing the claimed “mammary cells which are lactogenic” (claim 14) and the claimed “mammary cells” (claim 10).  It would have been obvious to one of ordinary skill that cells expressing the protein would express the marker for the protein. 
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

3.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26  above and further in view of Bao et al (WO 2013/184193) (Bao).   
The teachings of Palecek and Lewis above are incorporated herein in their entirety.  Palecek and Lewis differ from the claims in that the document fail to disclose EpiCult™ culture medium.  However, Bao cures the deficiency. 
Bao discloses [0039], [0042] EpiCult™ culture medium is optimized for short term culture of human mammary luminal and epithelial cells (claims 9, 21).  It would have been obvious to one of ordinary skill to substitute EpiCult™ media for the Palecek/Lewis media in view of the teachings of Bao that the EpiCult™media is optimized for mammary luminal and epithelial cell culture.
One of ordinary skill would have been motivated to substitute EpiCult™ culture medium for the medium of Palecek/Lewis in view of the teachings of Bao that EpiCult™ is optimized for culture of luminal and epithelial cells in order to obtain cells for future experimentation, lacking evidence to the contrary.  Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

4.	Claims 5, 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26  above and further in view of Scadden et al (US 2013/0288969) (Scadden), Hens et al (“BMP4 and PTHrP interact to stimulate ductal outgrowth during embryonic mammary development and to inhibit hair follicle induction,” Development 134, 1221-1230 (2007)) (Hens), Gurusamy et al (“Hepatocyte growth factor-like protein is a positive regulator of early mammary gland ductal morphogenesis,” Mechanisms of Development 133 (2014) 11-22) (Gurusamy) and Zhang et al (“FGF ligands of the postnatal mammary stroma regulate distinct aspects of epithelial morphogenesis,” Development (2014) 141, 3352-3362) (Zhang). 
The teachings of Palecek and Lewis above are incorporated herein in their entirety.  Palecek and Lewis differ from the claims in that the documents fail to disclose culture of iPSCs in culture medium comprising pTHrP and other growth factors.  However, Scadden, Hens, Gurusamy and Zhang cure the deficiency.
Scadden discloses enhancing the growth or maintenance of hematopoietic stem or progenitor cells by culturing the cells in the presence of pTHrP [0065]. Hens discloses pTHrP is required for normal mammary gland development (page 1222, left column, first full paragraph).  Hens discloses stimulation by pTHrP is required to maintain the mammary fate of the epithelial cells. Hens discloses that in the absence of pTHrP signaling, mammary epithelial cells differentiate into skin cells.
It would have been obvious to one of ordinary skill to include pTHrP in the culture media of progenitor cells such as iPSCs as taught by Scadden in order to produce cells having a mammary fate as taught by Hens (claim 6, part 1; claim 19, part 1). 
Regarding claims 5, 19, Hens discloses stimulation by PTHrP is required to maintain the mammary fate of the epithelial cells.  In the absence of PTHrP signaling, mammary epithelial cells differentiate into skin cells.
 Gurusamy discloses HGF is a positive regulator of early mammary gland morphogenesis (title). Zhang discloses FGF regulates distinct aspect of epithelial morphogenesis (Title) and that FGF10 controls distinct aspects of mammary ductal branching (Abstract) (claims 5, 19).

It would have been obvious to one of ordinary skill to include growth factors such as pTHrP, hydrocortisone, insulin, FGF10 and HGF in the culture in order to direct the differentiation of the EBs into mammary cells, as taught by Lewis, Scadden, Hens, Gurusaly and Zhang.  
Regarding claims 6 and 19, one of ordinary skill would have been able to determine the length of time to culture iPSC cells to obtain embryoid bodies and differentiating embryoid bodies to obtain mammary cells in view of the guidance provided by Palecek, Lewis, Scadden, Hens, Gurusaly and Zhang. 
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

5.	Claims 15, 22-25 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Palecek and Lewis above as applied to claims 1, 3, 4, 7, 8, 16, 18, 20 and 26 above and further in view of Tlsty et al (WO 2012/100084) (Tlsty). The teachings of Palecek and Lewis above are incorporated herein in their entirety.  
Palecek and Lewis differ from the claims in that the documents fail to disclose culture in media comprising prolactin.  However, Tlsty cures the deficiency.
Tlsty discloses (page 33, lines 20-26) culturing dissociated mammospheres (the claimed organoid) in insulin, prolactin and hydrocortisone (claims 15, 24) and obtaining breast cells and luminal cells.  
It would have been obvious to one of ordinary skill to modify the culture method of Palecek/Lewis by inclusion of insulin, prolactin and hydrocortisone in the medium as taught by Tlsty in order to obtain mammary cells comprising breast cells, luminal cells and basal cells (claim 22).  
Regarding claim 22, Tlsty discloses the outgrowths were stained with antibodies for CK8/CK18, markers for luminal epithelial cells (page 2, line 30).  Tlsty discloses two 
Therefore, in the absence of evidence to the contrary, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made, as evidenced by the references.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632